Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection relies on Applicant’s amendments to the claims.

Specification
3.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
the mathematical formulae and corresponding mathematical variables used on pages 13, 14 and 16 of the specification, especially Formula 3 and Formula 4, which are particularly illegible. 
 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	As to claim 1: In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

7.	STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward “a self-location estimation method for a movable object,” which falls within one of the statutory categories.

8.	STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 consists of transforming a relative distance and relative azimuth angle into Cartesian coordinates using two formulae, and deriving current location information of the movable body, which is a mathematical concept and therefore, an abstract idea. 
The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010). Transforming a relative distance and relative azimuth angle into Cartesian 
The Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673), and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199. In the past, the Supreme Court sometimes described mathematical concepts as laws of nature, and at other times described these concepts as judicial exceptions without specifying a particular type of exception. See, e.g., Benson, 409 U.S. at 65, 175 USPQ2d at 674; Flook, 437 U.S. at 589, 198 USPQ2d at 197; Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94, 40 USPQ 199, 202 (1939) (‘‘[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]’’). More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea,"). See MPEP 2106.04(a)(2)
	
9.	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

The receiving step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
The measuring step is also recited at a high level of generality and similarly amounts to insignificant extra-solution activity.  
The additional elements therefore not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception.  

10.	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. The receiving and measuring steps, as discussed above, amount to no more than extra-solution activity. Further, applicant’s specification does not provide any indication that the receiving and measuring steps are performed using anything other than conventional computer/sensor. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. Mere extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

11.	Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

12.	Claim 6 is rejected under the same rationale as claim 1 because the claim recites nearly identical subject matter, but for additional generic computer components, namely, a transmitter, and one or more 

13.	Claims 2 and 7 recite the additional element of broadcasting the derived current location information of the movable object in a message form. 
The judicial exception is not integrated into a practical application. The broadcasting step is considered to be insignificant post-solution activity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The broadcasting step is determined to be well-understood, routine, conventional activity in the field, and is considered extra-solution activity. For this reason, there is no inventive concept. The claims are not patent eligible. 

14.	Claims 3 and 8 recite the additional element of receiving location information of an arbitrary movable object from the counterpart movable object, the location information of the arbitrary movable object having been previously received by the counterpart movable object.
The judicial exception is not integrated into a practical application. The receiving step is considered to be insignificant pre-solution activity, and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The receiving step is determined to be well-understood, routine, conventional activity in the field, and is considered extra-solution activity. For this reason, there is no inventive concept. The claims are not patent eligible. 

	As to claim 4: In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 4 is directed toward non-statutory subject matter, as shown below:

16.	STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward “deriving a message from using two formula 3 and formula 4,” which falls within one of the statutory categories.

17.	STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 4 consists of and deriving a message form for the current location information of the movable body, using two formulas (namely, formula 3 and formula 4) which is a mathematical concept and therefore, an abstract idea. 
The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010). Deriving a message form for the current location information of the movable body using the formulae described in claim 4 similarly falls within the mathematical concept grouping. 
See MPEP 2106.04(a)(2)
	
18.	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 4 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The claim does not recite any additional 

19.	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 4 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Further, applicant’s specification does not provide any indication that the mathematical calculations are performed using anything other than conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action 

20.	Thus, since claim 4 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 4 is directed towards non-statutory subject matter.

21.	Claim 9 is rejected under the same rationale as claim 4 because the claim recites nearly identical subject matter, but for additional generic computer components, namely, a transmitter, and one or more processors. These components are recited at a high level of generality, and do not impose meaningful limits on the claimed invention. 

22.	Claims 5 and 10 recite the additional element of receiving absolute location information of the movable object from a base station, wherein the deriving of the current location information of the movable object comprises deriving the current location of the movable object by further using the received absolute location information. 
The judicial exception is not integrated into a practical application. The receiving step is considered to be insignificant pre-solution activity, and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The receiving step is determined to be well-understood, routine, conventional activity in the field, and is considered extra-solution activity. For this reason, there is no inventive concept. The claims are not patent eligible. 

Claim Rejections - 35 USC § 112
23.	Claims 4 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “Formula 3 and “Formula 4” included in claims 4 and 9 are not clearly and distinctly visible. The Examiner is unable to read the formulae and distinguish and interpret the variables used. Due to the illegibility of the claims, an action on the merits is not possible at this time. 

Claim Rejections - 35 USC § 103
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

26.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (Japan Patent No. JP2009257763A) in view of Qu et al., “Cooperative Localization Based on the Azimuth Angles . 

27.	As to claim 1, Takahashi teaches a self-location estimation method for a movable object, the self-location estimation method used by the movable object within a wireless network environment enabling communication between movable objects (See Paragraphs [0008] and [0009]), the self-location estimation method comprising:
receiving location information of a counterpart movable object from the counterpart movable object, (Paragraph [0009]: “receiving information indicating position of a peripheral vehicle transmitted by a peripheral vehicle”); 
measuring a relative distance of the counterpart movable object (Paragraph [0012]: “the peripheral vehicle identification means may be configured such that the sensor is a distance sensor and a relative position specifying function is provided for determining the relative positional relationship based on distance information obtained by the distance sensor”);
deriving current location information of the movable object by using the received location information of the counterpart movable object and the measured relative distance and relative azimuth angle (Paragraph [0013]: “the position information of the own vehicle is corrected based on the relative positional relationship with the obtained by the peripheral vehicle specifying means”).
Takahashi teaches the self-location estimation method using "relative positional relationship" between a peripheral vehicle and own vehicle, without explicitly stating the use of relative azimuth angle information. Qu teaches a similar self-location estimation method for UAVs (i.e. movable objects) that explicitly states the use of azimuth angle information to determine relative position. 

Further, Takahashi fails to explicitly disclose transforming the relative distance and relative azimuth angle into x, y coordinate using ‘formula 1 and formula 2,’ and fails to explicitly disclose that the location information includes mean value and variance value or the locations of the counterpart movable object, wherein the mean value and the variance value is obtained as the x, y coordinate. 
Preston discloses a system for modeling automotive, i.e., movable object, safety systems, i.e., detecting vehicle(s) in the vicinity of the host vehicle, and teaches:
transforming the relative distance and relative azimuth angle into x, y coordinate ([0186]: The sensors usually report their target measurements in a polar reference frame, range, i.e., relative distance and azimuth, i.e., relative azimuth angle; [0187]: The standard conversion from the polar to the Cartesian reference frame [See formula 101]; when dealing with the statistics of the measurements, mean and variance, i.e., mean value and variance value, one cannot use the above equations to transform from the polar to the Cartesian frames, i.e., x, y coordinates. The uncertainty in the range and the bearings is not a perfect ellipsoid so there needs to be debiased corrections subtracted from [Formula 101] to get a better value for the downrange and cross range measurements and their variances; [0188]: The following equations give the debiased conversion from a polar coordinate frame to a Cartesian reference frame: [See formula 102], [See formula 103]; [0190]: The variances of the range, i.e. relative distance, and bearing, i.e., relative azimuth; See Figure 15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the invention of Takahashi and include the feature of converting relative distance and relative azimuth into Cartesian coordinates, as taught by Preston, because doing so is well known in the art and provides a further convenient means interpreting and analyzing position data when 

28.	Claim 6 is similarly rejected for the reasons stated above. The claim contains nearly identical subject matter, but for generic computer components that perform their functions in a well understood, routine, conventional manner. 

29.	Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Qu and Preston as applied to claims 1 and 6 above, and further in view of Osafune (US Patent No. 20070117525).

30.	Regarding claim 2, Takahashi teaches the self-location estimation method using "relative positional relationship" between a peripheral vehicle and own vehicle, but the combination of Takahashi and Qu does not explicitly disclose broadcasting the derived current location in message form to other vehicles. Osafune teaches a “vehicle to vehicle multi hop broadcast communication” method which explicitly includes broadcasting the derived current location information of the movable object in message form (paragraph 0025 “periodically sending the position data of the receiving vehicle”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takahashi, Qu and Preston and include the feature of broadcasting the derived location information of the receiving vehicle, as taught by Osafune, because doing so would reduce the number of data packets transferred on the network and increase efficiency. 

	Claim 7 is similarly rejected for the reasons stated above. The claim contains nearly identical subject matter, but for generic computer components that perform their functions in a well understood, routine, conventional manner. 

32.	Regarding claim 3, the combination of Takahashi and Qu fails to explicitly disclose “receiving location information of an arbitrary movable object from the counterpart movable object, the location information of the arbitrary movable object having been previously received by the counterpart movable object. However, Osafune teaches the following in paragraph [0056]: “The first vehicle 1 (i.e. arbitrary movable object) sends out a packet 11 (according to paragraph 0060, position information is included in the packet). This packet 11 is received by the following vehicle 2 (i.e. counterpart movable object). The following vehicle 2 retransmits the packet 11 to omni-directionally to both the first vehicle 1 and the next vehicle 3 (i.e. movable object). The next vehicle 3 receives the packet 11 and retransmits the packet 11 omni-directionally to the prior vehicle 2 and to the last vehicle 4.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takahashi, Qu and Preston and include the feature of subsequently broadcasting the location of vehicle 1 to vehicle 3 via vehicle 2, as taught by Osafune, because doing so would reduce the number of data packets transferred on the network and increase efficiency.

33.	Claim 8 is similarly rejected for the reasons stated above.  The claim contains nearly identical subject matter, but for generic computer components that perform their functions in a well understood, routine, conventional manner. 

34.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Qu et al. as applied to claim 1 and 6 respectively, and further in view of Jung et al. (Foreign Patent No. KR-20170071207-A).

35.	Regarding claim 5, the combination of Takahashi and Qu fails to explicitly disclose receiving absolute location information from a base station. However, Jung teaches “receiving absolute location information of the movable object from a base station (paragraph 0016: the step of receiving location information of the mobile terminal may receive the location information using Vehicle to Infrastructure communication from the base station; paragraph 0043: the mobile terminal can correct the current position based on the GPS information based on the position information received from the reference base station).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takahashi and Qu and include the feature of using location data obtained from a base station as taught by Jung, because doing so would enhance the location determination process.

36.	Claim 10 is similarly rejected for the reasons stated above. The claim contains nearly identical subject matter, but for generic computer components that perform their functions in a well understood, routine, conventional manner.

Conclusion
37.	The prior made of record and not relied upon is considered pertinent to applicant’s disclosure:
US-20150294571-A1: Discloses a conversion of distance and azimuth from polar to Cartesian coordinates. 
US-20180354506-A1: Discloses position calculation for an object in the vicinity of the host vehicle. 
US-5805286-A: Discloses process for determination of the position of a vehicle in a plane of travel. 

38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neel Bakshi whose telephone number is (571)272-5086. The examiner can normally be reached 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.B./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666